DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2022 has been entered.
 Response to Arguments
Applicant's arguments filed 07/29/2022 have been fully considered but they are not persuasive. The applicant argues on page 9 of the remarks, that the Albertson reference cited in the previous action does not explicitly teach the idea of determining a growth rate from the change in volume of the first total tumor burden to the second total tumor burden and making a clinical management decision based on the change in volume of the first total tumor burden to the second total tumor burden and the growth rate from the change in the first total tumor burden to the second total tumor burden. The examiner agrees Albertson does not teach determining a growth rate from the change in volume of the first total tumor burden to the second total tumor burden and making a clinical management decision based on the change in volume of the first total tumor burden to the second total tumor burden and the growth rate from the change in the first total tumor burden to the second total tumor burden. However Sakagawa teaches determining a growth rate from the change in volume of the first total tumor burden to the second total tumor burden in ¶[0081] “In step S54, the processing method changing unit calculates a growth rate from the current and past longest diameter values of the corresponding tumor and the time period from the past checkup according to the following equation. Although the following equation is used as an example in this case, the present invention is not limited to this. For example, it suffices to use another method of calculating a growth rate, which is accepted in the medical field, like a method using a mathematical expression additionally including a weight and an adjustment term in accordance with the region to be processed.“ and making a clinical management decision based on the change in volume of the first total tumor burden to the second total tumor burden and the growth rate from the change in the first total tumor burden to the second total tumor burden in ¶[0119] “that final diagnosis is performed by a doctor qualified to perform diagnosis such as an interpreting doctor or an attending physician. In order to confirm the diagnosis, therefore, the image diagnosis support apparatus needs to present not only the information of a lesion candidate but also the information of a criterion for regarding a lesion as a candidate.”. However, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The examiner submits that the combination of Sakagawa and Albertson teaches the limitation in question. Thus the applicant’s arguments are not persuasive.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 9-11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sakagawa et al. US PG-Pub(US 20100250275 A1) in view of Sun et al. ("Automated 3-D Segmentation of Lungs With Lung Cancer in CT Data Using a Novel Robust Active Shape Model Approach") in further view of Albertson et al. US PG-Pub(US 20200352998 A1).
Regarding Claim 1, Sakagawa teaches a method for tumor lesion identification, segmentation, tracking and analysis comprising: obtaining a first set of one or more three-dimensional (3D) digital images, wherein at least a portion of the one or more 3D digital images comprises a target organ(¶[0033] The medical examination data input unit 201 acquires data concerning an object to be examined, for example, image data and measurement data such as an electrocardiogram, brain wave data, and leukocyte count, which are acquired from, for example, an X-ray imaging apparatus, CT apparatus, MR apparatus, and ultrasonic or sound diagnosis apparatus.); segmenting the first set of one or more 3D digital images of the target organ into one or more first segment volumes of the target organ (¶[0061] In the case of a chest CT image, the processing unit 205 segments the image into regions such as a lung field region, diaphragm region, bronchus region, pulmonary artery region, and pulmonary vein region, and classifies the lung field into a superior lobe segment, median lobe segment, and inferior lobe segment.);identifying and segmenting a first set of a plurality of tumor lesions in each of the one or more first segment volumes of the target organ ([0054], In this case, the onset probability is the probability at which the extracted lesion candidate is malignant. The processing method changing unit 207 changes the size of a lesion to be extracted by the processing unit 205 in accordance with this onset probability as well. If this onset probability is high, since there is a possibility that a new lesion will develop, the processing unit extracts lesions of sizes in the entire range. In addition, in some cases, the processing function is changed in accordance with the size of a lesion.¶[0064] The following are available as methods of detecting an abnormality such as a lung field tumor from an organ region: filter processing for detecting an abnormality, pattern matching, abnormality detection using a discriminator, and difference detection processing by registration between, for example, past images or average shape images and diagnosis images. In addition, image feature amounts for specifying a lung field tumor include a shape index and curvedness obtained from the CT value of each pixel inside the tumor and a three-dimensional curvature (a Gaussian curvature, average curvature, or principal curvature). [0069] The following is a case in which benign/malignant discrimination of a lung field tumor candidate is performed by applying the feature amount extracted from an X-ray CT image to the following linear discriminant function. That is, lesion candidates are classified into true lesions and false positives. The examiner interprets that the prior art is detecting a lung tumor by segmenting the region by contour and shape detection and ¶[0054] discloses that the processing unit is extracting multiple lesions of sizes in the entire range of the scan, ¶[0064] discloses how the lesions candidates are classified into either true lesions or false positives.).determining for each identified tumor lesion in the first set of plurality of tumor lesions a three-dimensional location and a volume(¶[0039] When processing image data, a processing unit 205 acquires information concerning a lesion from the data acquired from the object. This unit extracts, for example, a lesion such as a candidate region of a tumor shadow or a candidate region of a calculus.) and a volume(¶[0086], the present invention is not limited to this as long as the size and growth rate of a tumor can be expressed. For example, the volume of the tumor can be used.); obtaining a second set of one or more 3D digital images of the target organ at a time after the first set of one or more 3D digital images were obtained; (¶[0035] The case database 202 stores image data captured by the medical examination data acquisition apparatus 2, numerical data including electrocardiograms and leukocyte counts, and text data such as medical records on objects to be examined. Each case data can include data processing result values and a confirmed diagnosis result obtained by the diagnosis support apparatus. It is possible to use these pieces of information for an analogous case search. ¶[0080] In step S53, the processing method changing unit acquires the past information of the tumor from the history recording unit 208. The information to be acquired includes the size (the longest diameter in this case). The examiner interprets the prior art is acquiring a past image data of the patient with a tumor.);segmenting the second set one or more 3D digital images target organ into one or more second segment volumes of the target organ(¶[0061] In the case of a chest CT image, the processing unit 205 segments the image into regions such as a lung field region, diaphragm region, bronchus region, pulmonary artery region, and pulmonary vein region, and classifies the lung field into a superior lobe segment, median lobe segment, and inferior lobe segment. As an example of a method of detecting an organ region from a medical image, a level set method which is a kind of dynamic contour method will be described below. The examiner interprets that the processing unit previously segmented the image and stored the image data into the case database.); 
identifying and segmenting a second set of a plurality of tumor lesions in each of the one or more second segment volumes of the target organ(¶[0064] The following are available as methods of detecting an abnormality such as a lung field tumor from an organ region: filter processing for detecting an abnormality, pattern matching, abnormality detection using a discriminator, and difference detection processing by registration between, for example, past images or average shape images and diagnosis images. In addition, image feature amounts for specifying a lung field tumor include a shape index and curvedness obtained from the CT value of each pixel inside the tumor and a three-dimensional curvature (a Gaussian curvature, average curvature, or principal curvature). The examiner interprets that the prior art previously detected a lung tumor by segmenting the region by contour and shape detection and stored the image data in the case database.); 
determining for each identified tumor lesion in the second set of plurality of tumor lesions a three-dimensional location (¶[0039] When processing image data, a processing unit 205 acquires information concerning a lesion from the data acquired from the object. This unit extracts, for example, a lesion such as a candidate region of a tumor shadow or a candidate region of a calculus. The examiner interprets the processing unit acquires the location of the tumor and stores the information in the case database) and a volume(¶[0086], the present invention is not limited to this as long as the size and growth rate of a tumor can be expressed. For example, the volume of the tumor can be used.);determining a first total tumor burden for each identified tumor lesion in the first set of the plurality of tumor lesions and determining a second total tumor burden for each identified tumor lesion in the second set of the plurality of tumor lesions; ¶[0080] In step S53, the processing method changing unit acquires the past information of the tumor from the history recording unit 208. The information to be acquired includes the size (the longest diameter in this case), diagnosis on the case, and the reliability of the diagnosis. The diagnosis support processing unit 204 may calculate this information if it is not described in the past diagnosis report. [0081] In step S54, the processing method changing unit calculates a growth rate from the current and past longest diameter values of the corresponding tumor and the time period from the past checkup according to the following equation. The examiner interprets the total tumor burden to be the size or volume of the lesion and the prior art is calculating the growth rate between the current and past tumor by the diameter size.)determining a change in volume from the first total tumor burden to the second total tumor burden(¶[0052] A symptomatic change that can occur in accordance with the lapse of time after examination of the object is stored as probabilistically significant information according to past medical findings. Therefore, a symptomatic change can be predicted within a probabilistically significant range in accordance with information in the course of time. The examiner interprets the prior art can determine the change between the first tumor and second tumor.); determining a growth rate from the change in volume of the first total tumor burden to the second total tumor burden(¶[0081] In step S54, the processing method changing unit calculates a growth rate from the current and past longest diameter values of the corresponding tumor and the time period from the past checkup according to the following equation. Although the following equation is used as an example in this case, the present invention is not limited to this. For example, it suffices to use another method of calculating a growth rate, which is accepted in the medical field, like a method using a mathematical expression additionally including a weight and an adjustment term in accordance with the region to be processed.); and making a clinical management decision based on the change in volume of the first total tumor burden to the second total tumor burden and the growth rate from the change in the first total tumor burden to the second total tumor burden. (¶[0119], that final diagnosis is performed by a doctor qualified to perform diagnosis such as an interpreting doctor or an attending physician. In order to confirm the diagnosis, therefore, the image diagnosis support apparatus needs to present not only the information of a lesion candidate but also the information of a criterion for regarding a lesion as a candidate. The examiner interprets that the doctor is presented with the data in regards to the lesion growth rate in order to make a diagnosis.)
Sakagawa doesn’t teach creating a 3D spatial distribution of the identified first set of plurality of tumor lesions, wherein the 3D spatial distribution forms a unique 3D point structure for a patient, creating a second 3D spatial distribution of the identified second set of plurality of tumor lesions; co-registering the second 3D spatial distribution with the first 3D spatial distribution; 
Sun teaches creating a 3D spatial distribution of the identified first set of plurality of tumor lesions, wherein the 3D spatial distribution forms a unique 3D point structure for a patient, (Page 2, Lung Model Generation Section, Paragraph 2, To produce left and right lung models, the below outlined process was applied to segmented left and right lungs, respectively. From the segmentations, triangle meshes were generated by utilizing a marching cube algorithm [15]. A set of corresponding points (landmarks) with were automatically identified on all meshes by means of a minimum description length (MDL) approach [16] based on shape index and curvedness. All landmark sets were aligned in a common coordinate frame by using Procrustes analysis to generate a point distribution model. The examiner interprets the prior art is generating a point distribution model on the 3d images of tumor in the lung region.)
creating a second 3D spatial distribution of the identified second set of plurality of tumor lesions(Page 5, Right Column, Paragraph 2, The overview of the robust shape pattern learning process is shown in the Fig. 5. Corresponding landmark points of all learning shapes are partitioned randomly into shape subsets of approximately equal size. This process is repeated -times, resulting in a set of subsets: Note that corresponding landmark points of all learning data sets are always assigned to the same subset. The examiner interprets that as seen in Figure 5, the prior art is creating point subset distribution models for all the data sets.); co-registering the second 3D spatial distribution with the first 3D spatial distribution (Page 5, Left Column, Paragraph 1, Once all shape points are updated, pose parameters are adjusted to map the updated shape points in the target image coordinate frame to the mean shape in the model coordinate frame. For this purpose, a Procrustes alignment step is used to estimate transformation matrix T, which consists of scaling, rotation, and translation parameters. Model parameters are updated using (3) and a new instance of the model is calculated utilizing. The examiner interprets co-registering the second and first spatial distribution to be equivalent to aligning the datasets as shown in Fig 4A-4C in the instant application. The prior art is also performing an alignment between the points of datasets in order to generate a model of the lung region of cancer during segmentation.); 
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Sun to Sakagawa in order to create a 3D point structure for a patient. One skilled in the art would have been motivated to modify Sakagawa in this manner in order to deliver significant better segmentation results. (Sun, Abstract) 
However Sakagawa and Sun do not expliclty teach wherein the first total tumor burden is a sum of the volume of each identified tumor lesion in the first set of plurality of tumor lesions, wherein the second total tumor burden is a sum of the volume of each identified tumor lesion in the second set of plurality of tumor lesions
Albertson teaches wherein the first total tumor burden is a sum of the volume of each identified tumor lesion in the first set of plurality of tumor lesions, wherein the second total tumor burden is a sum of the volume of each identified tumor lesion in the second set of plurality of tumor lesions ([0065] In certain embodiments, the one or more factors indicative of disease burden is a volumetric measure of the tumor(s). Examples of a volumetric measure of tumor(s) includes a sum of the products of diameters (SPD), longest tumor diameters (LD), sum of longest tumor diameters (SLD), tumor volume, necrosis volume, necrosis-tumor ratio (NTR), peritumoral edema (PTE), and edema-tumor ratio (ETR). In some embodiments, the one or more factors indicative of disease burden is an inflammatory marker. Examples of inflammatory markers include, but are not limited to, C-reactive protein (CRP), erythrocyte sedimentation rate (ESR), albumin, ferritin, β2 microglobulin (β2-M), or lactate dehydrogenase (LDH). [0066] In some embodiments, the factor indicative of tumor burden is assessed at two time points, a fold change of the factor indicative of disease burden between two time points is determined, and the fold change is compared to a threshold fold change value. The examiner interpets that the prior art is calculating the rate of change between two timepoints based on the sum of the volume of the tumor burden in the first and second timepoints.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Albertson to Sakagawa and Sun in order to sum the total volume of the first and second tumors between two timepoints. One skilled in the art would have been motivated to modify Sakagawa and Sun in this manner in order to use cell therapy for the treatment of diseases or conditions, e.g., cancer, including for predicting and treating a toxicity. (Albertson, Abstract) 
Regarding Claim 4, the combination of Sakagawa, Sun and Albertson teaches the method of claim 1, wherein the clinical management decision comprises one of. a disease is progressing rapidly and needs immediate intervention; progression of the disease is slowing down so the disease is becoming stable; a growth rate of lesions that have survived treatment is becoming faster, which is predictive of disease relapse; and the disease is in regression. (Sakagawa, ¶[0106], For example, cancers include cancers with high progress rates and highly metastatic cancers, which are malignant and high in medical importance. In addition, the certainty factor of a selected case is acquired when it is selected by pattern matching. In this case, a certainty factor indicates the probability of a case being malignant when a plurality of doctors diagnose the case. The examiner interprets that if the cancer has a high progress rate then a doctor is needed to make a decision.)
Regarding Claim 5, the combination of Sakagawa, Sun and Albertson teaches the method of claim 1, further comprising displaying a graphical user interface on a display, said graphical user interface comprised of at least four panels, said four panels including a user control panel(Sakagawa, ¶0029], The monitor 104 is, for example, a CRT monitor or a liquid crystal monitor, and displays images based on data from the display memory 103. A mouse 105 and a keyboard 106 are operated by the user to perform pointing input operation and input characters and the like), an information panel(Sakagawa, Fig 4, 402A shows an information panel of a patient) , and image display panel(Sakagawa, Fig. 4, 401 shows the image display panel.), and a lesion list panel(Sakagawa, Fig. 6, shows the lesion list panel.) 
Regarding Claim 6, Sakagawa teaches a system for tumor lesion identification, segmentation, tracking and analysis comprising: an image capture device(¶[0033] The medical examination data input unit 201 acquires data concerning an object to be examined, for example, image data and measurement data such as an electrocardiogram, brain wave data, and leukocyte count, which are acquired from, for example, an X-ray imaging apparatus, CT apparatus, MR apparatus, and ultrasonic or sound diagnosis apparatus.); a memory (¶[0029], a main memory 101); and a processor in communication with the memory, wherein the processor executes computer-readable instructions stored in the memory that cause the processor to ([0029] A CPU 100 mainly controls the operation of each constituent element of a diagnosis support apparatus 1. A main memory 101 stores control programs to be executed by the CPU 100 or provides a work area when the CPU 100 executes a program):  obtain a first set of one or more three-dimensional (3D) digital image that has been captured by the image capture device, wherein at least a portion of the one or more 3D digital images comprises a target organ; (¶[0033] The medical examination data input unit 201 acquires data concerning an object to be examined, for example, image data and measurement data such as an electrocardiogram, brain wave data, and leukocyte count, which are acquired from, for example, an X-ray imaging apparatus, CT apparatus, MR apparatus, and ultrasonic or sound diagnosis apparatus.);segment the first set of one or more 3D digital images of the target organ into one or more first segment volumes of the target organ (¶[0061] In the case of a chest CT image, the processing unit 205 segments the image into regions such as a lung field region, diaphragm region, bronchus region, pulmonary artery region, and pulmonary vein region, and classifies the lung field into a superior lobe segment, median lobe segment, and inferior lobe segment.);identify and segment a first set of a plurality of  tumor lesions in each of the one or more first segment volumes of the target organ; ([0054], In this case, the onset probability is the probability at which the extracted lesion candidate is malignant. The processing method changing unit 207 changes the size of a lesion to be extracted by the processing unit 205 in accordance with this onset probability as well. If this onset probability is high, since there is a possibility that a new lesion will develop, the processing unit extracts lesions of sizes in the entire range. In addition, in some cases, the processing function is changed in accordance with the size of a lesion.¶[0064] The following are available as methods of detecting an abnormality such as a lung field tumor from an organ region: filter processing for detecting an abnormality, pattern matching, abnormality detection using a discriminator, and difference detection processing by registration between, for example, past images or average shape images and diagnosis images. In addition, image feature amounts for specifying a lung field tumor include a shape index and curvedness obtained from the CT value of each pixel inside the tumor and a three-dimensional curvature (a Gaussian curvature, average curvature, or principal curvature). [0069] The following is a case in which benign/malignant discrimination of a lung field tumor candidate is performed by applying the feature amount extracted from an X-ray CT image to the following linear discriminant function. That is, lesion candidates are classified into true lesions and false positives. The examiner interprets that the prior art is detecting a lung tumor by segmenting the region by contour and shape detection and ¶[0054] discloses that the processing unit is extracting multiple lesions of sizes in the entire range of the scan, ¶[0064] discloses how the lesions candidates are classified into either true lesions or false positives.).determine for each identified tumor lesion in the first set of plurality of  tumor lesions a three-dimensional location (¶[0039] When processing image data, a processing unit 205 acquires information concerning a lesion from the data acquired from the object. This unit extracts, for example, a lesion such as a candidate region of a tumor shadow or a candidate region of a calculus.) and a volume(¶[0086], the present invention is not limited to this as long as the size and growth rate of a tumor can be expressed. For example, the volume of the tumor can be used.);obtaining a second set of one or more 3D digital images of the target organ at a time after the first set of one or more 3D digital images were obtained; (¶[0035] The case database 202 stores image data captured by the medical examination data acquisition apparatus 2, numerical data including electrocardiograms and leukocyte counts, and text data such as medical records on objects to be examined. Each case data can include data processing result values and a confirmed diagnosis result obtained by the diagnosis support apparatus. It is possible to use these pieces of information for an analogous case search. ¶[0080] In step S53, the processing method changing unit acquires the past information of the tumor from the history recording unit 208. The information to be acquired includes the size (the longest diameter in this case). The examiner interprets the prior art is acquiring a past image data of the patient with a tumor.);segmenting the second set one or more 3D digital images target organ into one or more second segment volumes of the target organ(¶[0061] In the case of a chest CT image, the processing unit 205 segments the image into regions such as a lung field region, diaphragm region, bronchus region, pulmonary artery region, and pulmonary vein region, and classifies the lung field into a superior lobe segment, median lobe segment, and inferior lobe segment. As an example of a method of detecting an organ region from a medical image, a level set method which is a kind of dynamic contour method will be described below. The examiner interprets that the processing unit previously segmented the image and stored the image data into the case database.); 
identifying and segmenting a second set of a plurality of tumor lesions in each of the one or more second segment volumes of the target organ(¶[0064] The following are available as methods of detecting an abnormality such as a lung field tumor from an organ region: filter processing for detecting an abnormality, pattern matching, abnormality detection using a discriminator, and difference detection processing by registration between, for example, past images or average shape images and diagnosis images. In addition, image feature amounts for specifying a lung field tumor include a shape index and curvedness obtained from the CT value of each pixel inside the tumor and a three-dimensional curvature (a Gaussian curvature, average curvature, or principal curvature). The examiner interprets that the prior art previously detected a lung tumor by segmenting the region by contour and shape detection and stored the image data in the case database.); 
determining for each identified tumor lesion in the second set of plurality of tumor lesions a three-dimensional location (¶[0039] When processing image data, a processing unit 205 acquires information concerning a lesion from the data acquired from the object. This unit extracts, for example, a lesion such as a candidate region of a tumor shadow or a candidate region of a calculus. The examiner interprets the processing unit acquires the location of the tumor and stores the information in the case database) and a volume(¶[0086], the present invention is not limited to this as long as the size and growth rate of a tumor can be expressed. For example, the volume of the tumor can be used.);determining a first total tumor burden for each identified tumor lesion in the first set of the plurality of tumor lesions and determining a second total tumor burden for each identified tumor lesion in the second set of the plurality of tumor lesions; ¶[0080] In step S53, the processing method changing unit acquires the past information of the tumor from the history recording unit 208. The information to be acquired includes the size (the longest diameter in this case), diagnosis on the case, and the reliability of the diagnosis. The diagnosis support processing unit 204 may calculate this information if it is not described in the past diagnosis report. [0081] In step S54, the processing method changing unit calculates a growth rate from the current and past longest diameter values of the corresponding tumor and the time period from the past checkup according to the following equation. The examiner interprets the total tumor burden to be the size or volume of the lesion and the prior art is calculating the growth rate between the current and past tumor by the diameter size.)determining a change in volume from the first total tumor burden to the second total tumor burden(¶[0052] A symptomatic change that can occur in accordance with the lapse of time after examination of the object is stored as probabilistically significant information according to past medical findings. Therefore, a symptomatic change can be predicted within a probabilistically significant range in accordance with information in the course of time. The examiner interprets the prior art can determine the change between the first tumor and second tumor.); determining a growth rate from the change in volume of the first total tumor burden to the second total tumor burden(¶[0081] In step S54, the processing method changing unit calculates a growth rate from the current and past longest diameter values of the corresponding tumor and the time period from the past checkup according to the following equation. Although the following equation is used as an example in this case, the present invention is not limited to this. For example, it suffices to use another method of calculating a growth rate, which is accepted in the medical field, like a method using a mathematical expression additionally including a weight and an adjustment term in accordance with the region to be processed.); and making a clinical management decision based on the change in volume of the first total tumor burden to the second total tumor burden and the growth rate from the change in the first total tumor burden to the second total tumor burden. (¶[0119], that final diagnosis is performed by a doctor qualified to perform diagnosis such as an interpreting doctor or an attending physician. In order to confirm the diagnosis, therefore, the image diagnosis support apparatus needs to present not only the information of a lesion candidate but also the information of a criterion for regarding a lesion as a candidate. The examiner interprets that the doctor is presented with the data in regards to the lesion growth rate in order to make a diagnosis.)
Sakagawa doesn’t teach creating a 3D spatial distribution of the identified first set of plurality of tumor lesions, wherein the 3D spatial distribution forms a unique 3D point structure for a patient, creating a second 3D spatial distribution of the identified second set of plurality of tumor lesions; co-registering the second 3D spatial distribution with the first 3D spatial distribution; 
Sun teaches creating a 3D spatial distribution of the identified first set of plurality of tumor lesions, wherein the 3D spatial distribution forms a unique 3D point structure for a patient, (Page 2, Lung Model Generation Section, Paragraph 2, To produce left and right lung models, the below outlined process was applied to segmented left and right lungs, respectively. From the segmentations, triangle meshes were generated by utilizing a marching cube algorithm [15]. A set of corresponding points (landmarks) with were automatically identified on all meshes by means of a minimum description length (MDL) approach [16] based on shape index and curvedness. All landmark sets were aligned in a common coordinate frame by using Procrustes analysis to generate a point distribution model. The examiner interprets the prior art is generating a point distribution model on the 3d images of tumor in the lung region.)
creating a second 3D spatial distribution of the identified second set of plurality of tumor lesions(Page 5, Right Column, Paragraph 2, The overview of the robust shape pattern learning process is shown in the Fig. 5. Corresponding landmark points of all learning shapes are partitioned randomly into shape subsets of approximately equal size. This process is repeated -times, resulting in a set of subsets: Note that corresponding landmark points of all learning data sets are always assigned to the same subset. The examiner interprets that as seen in Figure 5, the prior art is creating point subset distribution models for all the data sets.); co-registering the second 3D spatial distribution with the first 3D spatial distribution (Page 5, Left Column, Paragraph 1, Once all shape points are updated, pose parameters are adjusted to map the updated shape points in the target image coordinate frame to the mean shape in the model coordinate frame. For this purpose, a Procrustes alignment step is used to estimate transformation matrix T, which consists of scaling, rotation, and translation parameters. Model parameters are updated using (3) and a new instance of the model is calculated utilizing. The examiner interprets co-registering the second and first spatial distribution to be equivalent to aligning the datasets as shown in Fig 4A-4C in the instant application. The prior art is also performing an alignment between the points of datasets in order to generate a model of the lung region of cancer during segmentation.); 
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Sun to Sakagawa in order to create a 3D point structure for a patient. One skilled in the art would have been motivated to modify Sakagawa in this manner in order to deliver significant better segmentation results. (Sun, Abstract) 
However Sakagawa and Sun do not expliclty teach wherein the first total tumor burden is a sum of the volume of each identified tumor lesion in the first set of plurality of tumor lesions, wherein the second total tumor burden is a sum of the volume of each identified tumor lesion in the second set of plurality of tumor lesions
Albertson teaches wherein the first total tumor burden is a sum of the volume of each identified tumor lesion in the first set of plurality of tumor lesions, wherein the second total tumor burden is a sum of the volume of each identified tumor lesion in the second set of plurality of tumor lesions ([0065] In certain embodiments, the one or more factors indicative of disease burden is a volumetric measure of the tumor(s). Examples of a volumetric measure of tumor(s) includes a sum of the products of diameters (SPD), longest tumor diameters (LD), sum of longest tumor diameters (SLD), tumor volume, necrosis volume, necrosis-tumor ratio (NTR), peritumoral edema (PTE), and edema-tumor ratio (ETR). In some embodiments, the one or more factors indicative of disease burden is an inflammatory marker. Examples of inflammatory markers include, but are not limited to, C-reactive protein (CRP), erythrocyte sedimentation rate (ESR), albumin, ferritin, β2 microglobulin (β2-M), or lactate dehydrogenase (LDH). [0066] In some embodiments, the factor indicative of tumor burden is assessed at two time points, a fold change of the factor indicative of disease burden between two time points is determined, and the fold change is compared to a threshold fold change value. The examiner interpets that the prior art is calculating the rate of change between two timepoints based on the sum of the volume of the tumor burden in the first and second timepoints.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Albertson to Sakagawa and Sun in order to sum the total volume of the first and second tumors between two timepoints. One skilled in the art would have been motivated to modify Sakagawa and Sun in this manner in order to use cell therapy for the treatment of diseases or conditions, e.g., cancer, including for predicting and treating a toxicity. (Albertson, Abstract) 
Regarding Claim 9, the combination of Sakagawa, Sun and Albertson teaches the system of claim 6, wherein the clinical management decision comprises one of a disease is progressing rapidly and needs immediate intervention; progression of the disease is slowing down so the disease is becoming stable; a growth rate of lesions that have survived treatment is becoming faster, which is predictive of disease relapse; and the disease is in regression. (Sakagawa, ¶[0106], For example, cancers include cancers with high progress rates and highly metastatic cancers, which are malignant and high in medical importance. In addition, the certainty factor of a selected case is acquired when it is selected by pattern matching. In this case, a certainty factor indicates the probability of a case being malignant when a plurality of doctors diagnose the case. The examiner interprets that if the cancer has a high progress rate then a doctor is needed to make a decision.)
Regarding Claim 10, the combination of Sakagawa, Sun and Albertson teaches the system of claim 6, further comprising a display in communication with the processor, wherein the display displays a graphical user interface comprised of at least four panels, said four panels including a user control panel (Sakagawa, ¶0029], The monitor 104 is, for example, a CRT monitor or a liquid crystal monitor, and displays images based on data from the display memory 103. A mouse 105 and a keyboard 106 are operated by the user to perform pointing input operation and input characters and the like), an information panel(Sakagawa, Fig 4, 402A shows an information panel of a patient) , and image display panel(Sakagawa, Fig. 4, 401 shows the image display panel.), and a lesion list panel(Sakagawa, Fig. 6, shows the lesion list panel.)
Regarding Claim 11, Sakagawa teaches a computer program product comprising computer-executable instructions for a method for tumor lesion identification, segmentation, tracking and analysis stored on a non-transitory computer-readable media, (¶[0029] A CPU 100 mainly controls the operation of each constituent element of a diagnosis support apparatus 1. A main memory 101 stores control programs to be executed by the CPU 100 or provides a work area when the CPU 100 executes a program.), said method comprising:
obtaining a first set of one or more three-dimensional (3D) digital images, wherein at least a portion of the one or more 3D digital images comprises a target organ(¶[0033] The medical examination data input unit 201 acquires data concerning an object to be examined, for example, image data and measurement data such as an electrocardiogram, brain wave data, and leukocyte count, which are acquired from, for example, an X-ray imaging apparatus, CT apparatus, MR apparatus, and ultrasonic or sound diagnosis apparatus.); segmenting the first set of one or more 3D digital images of the target organ into one or more first segment volumes of the target organ (¶[0061] In the case of a chest CT image, the processing unit 205 segments the image into regions such as a lung field region, diaphragm region, bronchus region, pulmonary artery region, and pulmonary vein region, and classifies the lung field into a superior lobe segment, median lobe segment, and inferior lobe segment.);identifying and segmenting a first set of a plurality of tumor lesions in each of the one or more first segment volumes of the target organ ([0054], In this case, the onset probability is the probability at which the extracted lesion candidate is malignant. The processing method changing unit 207 changes the size of a lesion to be extracted by the processing unit 205 in accordance with this onset probability as well. If this onset probability is high, since there is a possibility that a new lesion will develop, the processing unit extracts lesions of sizes in the entire range. In addition, in some cases, the processing function is changed in accordance with the size of a lesion.¶[0064] The following are available as methods of detecting an abnormality such as a lung field tumor from an organ region: filter processing for detecting an abnormality, pattern matching, abnormality detection using a discriminator, and difference detection processing by registration between, for example, past images or average shape images and diagnosis images. In addition, image feature amounts for specifying a lung field tumor include a shape index and curvedness obtained from the CT value of each pixel inside the tumor and a three-dimensional curvature (a Gaussian curvature, average curvature, or principal curvature). [0069] The following is a case in which benign/malignant discrimination of a lung field tumor candidate is performed by applying the feature amount extracted from an X-ray CT image to the following linear discriminant function. That is, lesion candidates are classified into true lesions and false positives. The examiner interprets that the prior art is detecting a lung tumor by segmenting the region by contour and shape detection and ¶[0054] discloses that the processing unit is extracting multiple lesions of sizes in the entire range of the scan, ¶[0064] discloses how the lesions candidates are classified into either true lesions or false positives.).determining for each identified tumor lesion in the first set of plurality of tumor lesions a three-dimensional location and a volume(¶[0039] When processing image data, a processing unit 205 acquires information concerning a lesion from the data acquired from the object. This unit extracts, for example, a lesion such as a candidate region of a tumor shadow or a candidate region of a calculus.) and a volume(¶[0086], the present invention is not limited to this as long as the size and growth rate of a tumor can be expressed. For example, the volume of the tumor can be used.);
obtaining a second set of one or more 3D digital images of the target organ at a time after the first set of one or more 3D digital images were obtained; (¶[0035] The case database 202 stores image data captured by the medical examination data acquisition apparatus 2, numerical data including electrocardiograms and leukocyte counts, and text data such as medical records on objects to be examined. Each case data can include data processing result values and a confirmed diagnosis result obtained by the diagnosis support apparatus. It is possible to use these pieces of information for an analogous case search. ¶[0080] In step S53, the processing method changing unit acquires the past information of the tumor from the history recording unit 208. The information to be acquired includes the size (the longest diameter in this case). The examiner interprets the prior art is acquiring a past image data of the patient with a tumor.);segmenting the second set one or more 3D digital images target organ into one or more second segment volumes of the target organ(¶[0061] In the case of a chest CT image, the processing unit 205 segments the image into regions such as a lung field region, diaphragm region, bronchus region, pulmonary artery region, and pulmonary vein region, and classifies the lung field into a superior lobe segment, median lobe segment, and inferior lobe segment. As an example of a method of detecting an organ region from a medical image, a level set method which is a kind of dynamic contour method will be described below. The examiner interprets that the processing unit previously segmented the image and stored the image data into the case database.); 
identifying and segmenting a second set of a plurality of tumor lesions in each of the one or more second segment volumes of the target organ(¶[0064] The following are available as methods of detecting an abnormality such as a lung field tumor from an organ region: filter processing for detecting an abnormality, pattern matching, abnormality detection using a discriminator, and difference detection processing by registration between, for example, past images or average shape images and diagnosis images. In addition, image feature amounts for specifying a lung field tumor include a shape index and curvedness obtained from the CT value of each pixel inside the tumor and a three-dimensional curvature (a Gaussian curvature, average curvature, or principal curvature). The examiner interprets that the prior art previously detected a lung tumor by segmenting the region by contour and shape detection and stored the image data in the case database.); 
determining for each identified tumor lesion in the second set of plurality of tumor lesions a three-dimensional location (¶[0039] When processing image data, a processing unit 205 acquires information concerning a lesion from the data acquired from the object. This unit extracts, for example, a lesion such as a candidate region of a tumor shadow or a candidate region of a calculus. The examiner interprets the processing unit acquires the location of the tumor and stores the information in the case database) and a volume(¶[0086], the present invention is not limited to this as long as the size and growth rate of a tumor can be expressed. For example, the volume of the tumor can be used.);determining a first total tumor burden for each identified tumor lesion in the first set of the plurality of tumor lesions and determining a second total tumor burden for each identified tumor lesion in the second set of the plurality of tumor lesions; ¶[0080] In step S53, the processing method changing unit acquires the past information of the tumor from the history recording unit 208. The information to be acquired includes the size (the longest diameter in this case), diagnosis on the case, and the reliability of the diagnosis. The diagnosis support processing unit 204 may calculate this information if it is not described in the past diagnosis report. [0081] In step S54, the processing method changing unit calculates a growth rate from the current and past longest diameter values of the corresponding tumor and the time period from the past checkup according to the following equation. The examiner interprets the total tumor burden to be the size or volume of the lesion and the prior art is calculating the growth rate between the current and past tumor by the diameter size.)determining a change in volume from the first total tumor burden to the second total tumor burden(¶[0052] A symptomatic change that can occur in accordance with the lapse of time after examination of the object is stored as probabilistically significant information according to past medical findings. Therefore, a symptomatic change can be predicted within a probabilistically significant range in accordance with information in the course of time. The examiner interprets the prior art can determine the change between the first tumor and second tumor.); determining a growth rate from the change in volume of the first total tumor burden to the second total tumor burden(¶[0081] In step S54, the processing method changing unit calculates a growth rate from the current and past longest diameter values of the corresponding tumor and the time period from the past checkup according to the following equation. Although the following equation is used as an example in this case, the present invention is not limited to this. For example, it suffices to use another method of calculating a growth rate, which is accepted in the medical field, like a method using a mathematical expression additionally including a weight and an adjustment term in accordance with the region to be processed.); and making a clinical management decision based on the change in volume of the first total tumor burden to the second total tumor burden and the growth rate from the change in the first total tumor burden to the second total tumor burden. (¶[0119], that final diagnosis is performed by a doctor qualified to perform diagnosis such as an interpreting doctor or an attending physician. In order to confirm the diagnosis, therefore, the image diagnosis support apparatus needs to present not only the information of a lesion candidate but also the information of a criterion for regarding a lesion as a candidate. The examiner interprets that the doctor is presented with the data in regards to the lesion growth rate in order to make a diagnosis.)
Sakagawa doesn’t teach creating a 3D spatial distribution of the identified first set of plurality of tumor lesions, wherein the 3D spatial distribution forms a unique 3D point structure for a patient, creating a second 3D spatial distribution of the identified second set of plurality of tumor lesions; co-registering the second 3D spatial distribution with the first 3D spatial distribution; 
Sun teaches creating a 3D spatial distribution of the identified first set of plurality of tumor lesions, wherein the 3D spatial distribution forms a unique 3D point structure for a patient, (Page 2, Lung Model Generation Section, Paragraph 2, To produce left and right lung models, the below outlined process was applied to segmented left and right lungs, respectively. From the segmentations, triangle meshes were generated by utilizing a marching cube algorithm [15]. A set of corresponding points (landmarks) with were automatically identified on all meshes by means of a minimum description length (MDL) approach [16] based on shape index and curvedness. All landmark sets were aligned in a common coordinate frame by using Procrustes analysis to generate a point distribution model. The examiner interprets the prior art is generating a point distribution model on the 3d images of tumor in the lung region.)
creating a second 3D spatial distribution of the identified second set of plurality of tumor lesions(Page 5, Right Column, Paragraph 2, The overview of the robust shape pattern learning process is shown in the Fig. 5. Corresponding landmark points of all learning shapes are partitioned randomly into shape subsets of approximately equal size. This process is repeated -times, resulting in a set of subsets: Note that corresponding landmark points of all learning data sets are always assigned to the same subset. The examiner interprets that as seen in Figure 5, the prior art is creating point subset distribution models for all the data sets.); co-registering the second 3D spatial distribution with the first 3D spatial distribution (Page 5, Left Column, Paragraph 1, Once all shape points are updated, pose parameters are adjusted to map the updated shape points in the target image coordinate frame to the mean shape in the model coordinate frame. For this purpose, a Procrustes alignment step is used to estimate transformation matrix T, which consists of scaling, rotation, and translation parameters. Model parameters are updated using (3) and a new instance of the model is calculated utilizing. The examiner interprets co-registering the second and first spatial distribution to be equivalent to aligning the datasets as shown in Fig 4A-4C in the instant application. The prior art is also performing an alignment between the points of datasets in order to generate a model of the lung region of cancer during segmentation.); 
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Sun to Sakagawa in order to create a 3D point structure for a patient. One skilled in the art would have been motivated to modify Sakagawa in this manner in order to deliver significant better segmentation results. (Sun, Abstract) 
However Sakagawa and Sun do not expliclty teach wherein the first total tumor burden is a sum of the volume of each identified tumor lesion in the first set of plurality of tumor lesions, wherein the second total tumor burden is a sum of the volume of each identified tumor lesion in the second set of plurality of tumor lesions
Albertson teaches wherein the first total tumor burden is a sum of the volume of each identified tumor lesion in the first set of plurality of tumor lesions, wherein the second total tumor burden is a sum of the volume of each identified tumor lesion in the second set of plurality of tumor lesions ([0065] In certain embodiments, the one or more factors indicative of disease burden is a volumetric measure of the tumor(s). Examples of a volumetric measure of tumor(s) includes a sum of the products of diameters (SPD), longest tumor diameters (LD), sum of longest tumor diameters (SLD), tumor volume, necrosis volume, necrosis-tumor ratio (NTR), peritumoral edema (PTE), and edema-tumor ratio (ETR). In some embodiments, the one or more factors indicative of disease burden is an inflammatory marker. Examples of inflammatory markers include, but are not limited to, C-reactive protein (CRP), erythrocyte sedimentation rate (ESR), albumin, ferritin, β2 microglobulin (β2-M), or lactate dehydrogenase (LDH). [0066] In some embodiments, the factor indicative of tumor burden is assessed at two time points, a fold change of the factor indicative of disease burden between two time points is determined, and the fold change is compared to a threshold fold change value. The examiner interpets that the prior art is calculating the rate of change between two timepoints based on the sum of the volume of the tumor burden in the first and second timepoints.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Albertson to Sakagawa and Sun in order to sum the total volume of the first and second tumors between two timepoints. One skilled in the art would have been motivated to modify Sakagawa and Sun in this manner in order to use cell therapy for the treatment of diseases or conditions, e.g., cancer, including for predicting and treating a toxicity. (Albertson, Abstract) 
Regarding Claim 14, the combination of Sakagawa, Sun and Albertson teaches the computer program product of claim 11, wherein the clinical management decision comprises one of: a disease is progressing rapidly and needs immediate intervention: progression of the disease is slowing down so the disease is becoming stable; a growth rate of lesions that have survived treatment is becoming faster, which is predictive of disease relapse: and the disease is in regression. (Sakagawa, ¶[0106], For example, cancers include cancers with high progress rates and highly metastatic cancers, which are malignant and high in medical importance. In addition, the certainty factor of a selected case is acquired when it is selected by pattern matching. In this case, a certainty factor indicates the probability of a case being malignant when a plurality of doctors diagnose the case. The examiner interprets that if the cancer has a high progress rate then a doctor is needed to make a decision.)
Regarding Claim 15, the combination of Sakagawa, Sun and Albertson teaches the computer program product of claim 11. wherein the method further comprises displaying a graphical user interface on a display, said graphical user interface comprised of at least four panels, said four panels including a user control panel(Sakagawa, ¶0029], The monitor 104 is, for example, a CRT monitor or a liquid crystal monitor, and displays images based on data from the display memory 103. A mouse 105 and a keyboard 106 are operated by the user to perform pointing input operation and input characters and the like), an information panel(Sakagawa, Fig 4, 402A shows an information panel of a patient) , and image display panel(Sakagawa, Fig. 4, 401 shows the image display panel.), and a lesion list panel(Sakagawa, Fig. 6, shows the lesion list panel.)
Claims 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sakagawa et al. US PG-Pub(US 20100250275 A1) in view of Sun et al. ("Automated 3-D Segmentation of Lungs With Lung Cancer in CT Data Using a Novel Robust Active Shape Model Approach") in further view of Albertson et al. US PG-Pub(US 20200352998 A1) in further view of Iwaki US PG-Pub(US 20210106208 A1).
Regarding Claim 16, the combination of Sakagawa, Sun and Albertson teaches the method of claim 1, they don’t explicitly teach wherein the method further comprises determining that a lesion was missed and predicting the location of the missed lesion
Iwaki teaches wherein the method further comprises determining that a lesion was missed ([0092] FIG. 9 illustrates the state where the lesion candidate region L as the region of interest has disappeared from the observation image G1 illustrated in FIG. 8. FIG. 9 illustrates, in particular, the example in which the lesion candidate region L has moved to the outside of the outer edge of the observation image G1. In this state, the lesion candidate region L is not displayed on the screen of the display unit 4.) and predicting the location of the missed lesion (¶[0104], The position estimation unit 37 is configured to be capable of reading out the observation image G1 saved in the image saving unit 32. The position estimation unit 37 estimates the position of the lesion candidate region L which is the region of interest after the cessation determination, and outputs the estimated position of the lesion candidate region L to the display determination unit 35.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Sakagawa, Sun and Albertson with Iwaki in order to determine a lesion was missed and predict the location of the lesion. One skilled in the art would have been motivated to modify Sakagawa, Sun and Albertson in this manner in order to accurately detect a lesion candidate region. (Iwaki, ¶0050])
Regarding Claim 17, the combination of Sakagawa, Sun, Albertson and Iwaki teaches the method of claim 16, where Iwaki further teaches wherein the method further comprises adding back the missed legion to the image in which the lesion was missed. (¶[0085], The assisting information display processing is processing for performing display showing the position of the lesion candidate region L when the lesion candidate region L as the region of interest has disappeared from the screen of the display unit 4. Specifically, the assisting information processing section 362 may perform the following processing, as the assisting information display processing, on the observation image G1. For example, the assisting information processing section 362 may perform processing for adding an alert image indicating the position and the direction of the disappeared lesion candidate region L, or processing for changing the color of the outer frame of the observation image G1.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Sakagawa, Sun and Albertson with Iwaki in order to add back the missing lesion region. One skilled in the art would have been motivated to modify Sakagawa, Sun and Albertson in this manner in order to accurately detect a lesion candidate region. (Iwaki, ¶0050])
Regarding Claim 18, the combination of Sakagawa, Sun and Albertson teaches the system of claim 6, they don’t explicitly teach wherein the computer-readable instructions further comprise computer-readable instructions which, when executed by the processor, cause the processor to determine that a lesion was missed and predict the location of the missed legion.
Iwaki teaches wherein the computer-readable instructions further comprise computer-readable instructions which, when executed by the processor, cause the processor to determine that a lesion was missed ([0092] FIG. 9 illustrates the state where the lesion candidate region L as the region of interest has disappeared from the observation image G1 illustrated in FIG. 8. FIG. 9 illustrates, in particular, the example in which the lesion candidate region L has moved to the outside of the outer edge of the observation image G1. In this state, the lesion candidate region L is not displayed on the screen of the display unit 4.) and predicting the location of the missed lesion (¶[0104], The position estimation unit 37 is configured to be capable of reading out the observation image G1 saved in the image saving unit 32. The position estimation unit 37 estimates the position of the lesion candidate region L which is the region of interest after the cessation determination, and outputs the estimated position of the lesion candidate region L to the display determination unit 35.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Sakagawa, Sun and Albertson with Iwaki in order to determine a lesion was missed and predict the location of the lesion. One skilled in the art would have been motivated to modify Sakagawa, Sun and Albertson in this manner in order to accurately detect a lesion candidate region. (Iwaki, ¶0050])
Regarding Claim 19, the combination of Sakagawa, Sun, Albertson and Iwaki teaches the system of claim 18, where Iwaki further teaches wherein the computer-readable instructions further comprise computer-readable instructions which, when executed by the processor, cause the processor to add back the missed legion to the image in which the lesion was missed. (¶[0085], The assisting information display processing is processing for performing display showing the position of the lesion candidate region L when the lesion candidate region L as the region of interest has disappeared from the screen of the display unit 4. Specifically, the assisting information processing section 362 may perform the following processing, as the assisting information display processing, on the observation image G1. For example, the assisting information processing section 362 may perform processing for adding an alert image indicating the position and the direction of the disappeared lesion candidate region L, or processing for changing the color of the outer frame of the observation image G1.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Sakagawa, Sun and Albertson with Iwaki in order to add back the missing lesion region. One skilled in the art would have been motivated to modify Sakagawa, Sun and Albertson in this manner in order to accurately detect a lesion candidate region. (Iwaki, ¶0050])
Regarding Claim 20, the combination of Sakagawa, Sun and Albertson teaches the computer program product of claim 11, they don’t explicitly teach wherein the method further comprises determining that a lesion was missed and predicting the location of the missed lesion.
Iwaki teaches wherein the method further comprises determining that a lesion was missed ([0092] FIG. 9 illustrates the state where the lesion candidate region L as the region of interest has disappeared from the observation image G1 illustrated in FIG. 8. FIG. 9 illustrates, in particular, the example in which the lesion candidate region L has moved to the outside of the outer edge of the observation image G1. In this state, the lesion candidate region L is not displayed on the screen of the display unit 4.) and predicting the location of the missed lesion (¶[0104], The position estimation unit 37 is configured to be capable of reading out the observation image G1 saved in the image saving unit 32. The position estimation unit 37 estimates the position of the lesion candidate region L which is the region of interest after the cessation determination, and outputs the estimated position of the lesion candidate region L to the display determination unit 35.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Sakagawa, Sun and Albertson with Iwaki in order to determine a lesion was missed and predict the location of the lesion. One skilled in the art would have been motivated to modify Sakagawa, Sun and Albertson in this manner in order to accurately detect a lesion candidate region. (Iwaki, ¶0050])
Regarding Claim 21, the combination of Sakagawa, Sun, Albertson and Iwaki teaches the computer program product of claim 20, where Iwaki further teaches wherein the method further comprises adding back the missed legion to the image in which the lesion was missed. (¶[0085], The assisting information display processing is processing for performing display showing the position of the lesion candidate region L when the lesion candidate region L as the region of interest has disappeared from the screen of the display unit 4. Specifically, the assisting information processing section 362 may perform the following processing, as the assisting information display processing, on the observation image G1. For example, the assisting information processing section 362 may perform processing for adding an alert image indicating the position and the direction of the disappeared lesion candidate region L, or processing for changing the color of the outer frame of the observation image G1.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Sakagawa, Sun and Albertson with Iwaki in order to add back the missing lesion region. One skilled in the art would have been motivated to modify Sakagawa, Sun and Albertson in this manner in order to accurately detect a lesion candidate region. (Iwaki, ¶0050])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN D HOANG whose telephone number is (571)272-4344. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAN HOANG/Examiner, Art Unit 2663                                                                                                                                                                                                        
/CLAIRE X WANG/Supervisory Patent Examiner, Art Unit 2663